Citation Nr: 0408359	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  95-01 954	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for 
thoracoplasty with resection of the right ribs, resulting in 
deformity of the rib cage, from June 16, 2003.  

2.  Entitlement to a rating higher than 30 percent for 
pulmonary tuberculosis with right upper lung volume loss, 
secondary to previous thoracotomy, inactive, Class IV, from 
June 16, 2003.  

3.  Entitlement to a rating higher than 60 percent for 
pulmonary tuberculosis with thoracoplasty and resection of 
six ribs prior to June 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had recognized active military service from 
December 1941 to November  1942, and from August 1945 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO, in pertinent part, denied the veteran's claim for a 
rating higher than 60 percent for pulmonary tuberculosis with 
thoracoplasty and resection of six ribs.  The appeal for an 
increased rating was remanded to the RO in June 1967, 
June 1999, August 2002, and March 2003 for additional 
evidentiary and procedural development, and for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
case has been returned to the Board for further review on 
appeal.  

For many years before the veteran filed his February 1994 
claim for an increased rating for disability associated with 
pulmonary tuberculosis, a 60 percent rating had been in 
effect under Diagnostic Code 6724 of the VA Schedule for 
Rating Disabilities (Rating Schedule), which set forth the 
criteria for ratings for pulmonary tuberculosis where service 
connection was already established on August 19, 1968.  

While the case was at the RO in remand status following the 
March 2003 remand, the RO reviewed the rating under revised 
rating criteria for respiratory disorders that went into 
effect on October 7, 1996, and assigned separate ratings of 
60 percent from June 16, 2003, under Codes 6813 and 5297 for 
thoracoplasty with resection of the right ribs resulting in 
deformity of the rib cage; and 30 percent for pulmonary 
tuberculosis with right upper lung volume loss secondary to 
previous thoracoplasty, inactive, Class IV, effective 
June 16, 2002.  A total rating for compensation purposes 
based on individual unemployability has been in effect since 
February 1994.  

The veteran has continued his disagreement with the ratings 
assigned for residuals of pulmonary tuberculosis.  In 
addition, despite the assignment of separate ratings for 
individual components of the disability, which had the effect 
of raising the combined rating for tuberculosis residuals 
from 60 percent to 70 percent from June 2003, the appeal 
remains before the Board since the RO has not assigned the 
maximum ratings available.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (a rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal.")  


FINDINGS OF FACT

1.  As of November 1999, the service-connected respiratory 
residuals of pulmonary tuberculosis include obstructive and 
restrictive disease, chest pain, sputum production and 
hemoptysis and abnormal spirometry readings with an FVC as 
low as 60 percent of predicted.  

2.  Before November 1999, the service-connected respiratory 
residuals of pulmonary tuberculosis were productive of 
definite symptoms, including shortness of breath, chest pain, 
sputum production and hemoptysis.  

3.  Residuals of a thoracoplasty with resection of the right 
ribs consist of the absence of six ribs, deformity of the rib 
cage and partial collapse of the right lung.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, for pulmonary 
tuberculosis with right upper lung volume loss secondary to 
previous thoracoplasty, inactive, Class IV, since November 
16, 1999, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. § 4.97, Code 6722 (2003).  


2.  The criteria for a separate 10 percent rating, for 
pulmonary tuberculosis with right upper lung volume loss 
secondary to previous thoracoplasty, inactive, Class IV, 
before November 16, 1999, are met.  38 U.S.C.A. §§ 1155, 
5107, 7104; 38 C.F.R. § 4.97, Code 6731 (as in effect before 
October 7, 1996).  

3.  The criteria for a separate rating of 60 percent, for 
thoracoplasty with resection of the right ribs resulting in 
deformity of the rib cage before June 16, 2003, are met.  
38 U.S.C.A. §§ 1115, 5107, 7104; 38 C.F.R. § 4.71a, Code 
5297; 38 C.F.R. § 4.97, 6813 (as in effect before October 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  


In the present case, the statement of the case and multiple 
supplemental statements of the case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied each of the claims.  A supplemental statement 
of the case dated in August 2003 set forth the text of the 
VCAA regulations.  

In addition, in April 2003, pursuant to the Board remand, the 
RO sent a letter to the veteran that explained the expanded 
VA notification and duty to assist obligations under the 
VCAA.  The letter informed the veteran of the evidence 
necessary to substantiate his increased rating claim and 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The letter 
contained a long list of specific medical records that had 
been itemized in the Board's March 2003 remand.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini, supra, held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  The decision in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the initial AOJ decisions as to both issues on 
appeal were made before November 9, 2000, the date the VCAA 
was enacted.  VA believes that this decision is incorrect as 
it applies to cases where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument, and without conceding the correctness 
of Pelegrini, the CAVC in Pelegrini has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  

Since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in the present 
case.  While the VCAA notice was not provided before the 
first AOJ adjudication of the claim, it was provided before 
the transfer and certification of the case to the Board 
following the most recent remand, and the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices in the same 
manner as if the notice had been timely.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The veteran has 
undergone several VA examinations in connection with his 
claim and opinions addressing medical issues arising in the 
claim have been requested.  Pursuant to multiple Board 
remands, the RO has made an exhaustive effort to obtain 
medical records from a number of specific medical providers 
regarding the service-connected disability.  The effort has 
included several follow-up requests to the veteran.  The 
record does not disclose any additional Government or private 
records that have not been obtained or for which reasonable 
procurement efforts have not been made.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on his behalf.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2003).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In cases where entitlement was in effect on August 19, 1968, 
the rating schedule provides a total rating for inactive 
pulmonary tuberculosis for a period of two years after the 
date of inactivity.  Thereafter, a 50 percent rating will be 
in effect for four years (or in any event, to six years after 
the date of inactivity) and a 30 percent rating will be in 
effect for five additional years (or to 11 years after the 
date of inactivity).  

Following moderately advanced lesions, a 20 percent rating 
will be assigned thereafter, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.  Otherwise, a noncompensable rating is assigned.  
These ratings are not to be combined with ratings for other 
respiratory disabilities.  Following thoracoplasty, the 
rating will be for removal of ribs combined with the rating 
for collapsed lung.  Resection of ribs incident to 
thoracoplasty will be rated as removal.  38 C.F.R. § 4.97, 
Code 6722 (2003).  

Before October 7, 1996, in cases where entitlement was 
established after August 19, 1968, a 100 percent rating is 
assigned for 1 year after the date of attainment of 
inactivity of tuberculosis.  Thereafter, an evaluation was 
assigned on the basis of residual disability.  Residuals of 
tuberculosis are rated as 10 percent disabling when there 
were definite symptoms with pulmonary fibrosis and moderate 
dyspnea under exertion.  The next higher rating of 30 percent 
was assigned where disability was moderate, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent was 
assigned for severe residuals, with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function test with 
marked impairment of health.  38 C.F.R. § 4.97, Code 6731 (as 
in effect before October 7, 1996). 

Under rating criteria in effect before October 7, 1996, a 
30 percent rating was assigned for partial permanent collapse 
of a lung, with approximately one-half collapsed.  A 
50 percent rating was assigned for complete collapse.  
38 C.F.R. § 4.97, Code 6813 (as in effect before October 7, 
1996).  

Under Code 5297, pertaining to removal of ribs, a 40 percent 
rating is provided for the removal of 5 or 6 ribs.  A 
50 percent rating is provided for the removal of more than 
six ribs.  A rib resection will be considered as rib removal 
in thoracoplasty performed for collapsed therapy, or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.72, Code 5297 (as in 
effect both before and after October 7, 1996).  

Effective October 7, 1996, the rating criteria for pulmonary 
tuberculosis in cases initially evaluated after August 19, 
1968, were revised.  Under the revised criteria, ratings for 
chronic inactive pulmonary tuberculosis, depending on the 
specific findings, and are rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis.  
Thoracoplasty is rated as removal of the ribs under Code 
5297.  38 C.F.R. § 4.97, Code 6731 (as in effect since 
October 7, 1996).  

Interstitial lung disease rated under Codes 6825 through 6833 
of the VA rating schedule are rated under the General Rating 
Formula for Interstitial Lung Disease.  Under this formula, a 
100 percent rating shall be assigned for Forced Vital 
Capacity (FVC) measured at less than 50 percent of that 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; or maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or cor pulmonale or pulmonary 
hypertension; or requires outpatient oxygen therapy.  A 60 
percent rating shall be assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15-20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 30 
percent rating shall be assigned for FVC measured at 65-74 
percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted.  A 10 percent rating shall be assigned for FVC 
measured at 75- 80 percent predicted; or DLCO (SB) measured 
at 66-80 percent predicted.  38 C.F.R. 4.97, Codes 6825 to 
6833 (as in effect since October 2, 1996).  

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

The veteran was hospitalized at the Quezon Hospital from 
February 1949 to February 1950 for treatment of pulmonary 
treatment of the right lung of moderately advanced severity 
with moderate compression of the right upper lobe.  In 
August 1949 he underwent thoracoplasty of the first six ribs 
on the right.  

Service connection was granted in December 1956 for pulmonary 
tuberculosis, moderately advanced, inactive, with 
thoracoplasty resection of six right ribs.  The disorder was 
rated as 100 percent disabling from May 1950 to August 1952 
and as 60 percent disabling thereafter.  The evidence of 
record included X-ray findings showing that the upper right 
lobe was about 60 percent collapsed.  

Pursuant to the current claim for an increased rating, 
received in February 1994, the veteran underwent a VA 
examination in June 1994.  His complaints included chest 
pains, cough and hemoptysis.  On examination it was noted 
that there were harsh breath sounds.  There were no rales or 
wheezes.  Chest X-ray was consistent with moderately advanced 
tuberculosis, bilateral, stable.  

Sputum smears and cultures were negative.  The case was 
referred to a tuberculosis review board which concluded that 
the veteran had moderately advanced bilateral pulmonary 
tuberculosis, status post right thoracotomy with partial 
resection of the right upper six ribs, stable, inactive, 
Stage IV.

The veteran underwent a further VA examination in 
November 1995.  He complained of a cough as well as back and 
chest pains.  X-rays were unchanged.  The impression was the 
same as at the prior examination.  

At a tuberculosis board review in November 1997, it was 
determined, based on available chest X-rays, that pulmonary 
tuberculosis had remained stable.  The degree of lung 
collapse could not be estimated based on the available 
radiographs.  It was suggested that pulmonary function 
testing or spirometry be performed.  

The veteran underwent a VA pulmonary tuberculosis examination 
in March 1998.  He stated that he was still taking medication 
for lung disease as prescribed by private physicians.  He 
complained of shortness of breath, body malaise and joint 
pains.  He reported an on and off chronic cough and dyspnea, 
and related that chronic obstructive pulmonary disease with 
emphysema was diagnosed by a private physician.  Examination 
showed that the veteran was comfortable and not in 
cardiorespiratory distress.  Breath sounds were clear with no 
rales or wheezes.  

Sputum smears were negative.  Spirometry showed an FVC of 
96 percent of the predicted amount.  FEV-1 was 92 percent of 
predicted.  The spirometry results were characterized as 
normal.  The diagnosis was pulmonary tuberculosis, bilateral, 
chronic, status post right upper thoracoplasty, inactive 
Stage IV, with normal ventilatory pattern.  The case was 
reviewed by a tuberculosis board in May 1998 and the same 
diagnosis was recorded.  

The veteran underwent a VA examination in November 1999.  He 
complained of cough, chest pain and phlegm production, 
especially with so-called "asthma" attacks, which had been 
present for five years and were relieved by an inhaler spray.  

He could tolerate walking for only a short distance as he 
developed shortness of breath.  Examination showed crackles 
at the lung bases.  Sputum smears and culture were negative.  
Spirometry showed an FVC of 60 percent of predicted.  FEV-1 
was 75 percent of predicted.  The spirometry findings were 
considered indicative of restrictive ventilatory defect with 
no significant change after bronchodilators.  Chest films 
showed a severely deformed right upper thorax due to partial 
resection of six ribs.  

The examiner stated that a thoracoplasty procedure deforms 
the chest wall, and that the lung tissue beneath the resected 
area would be similarly deformed or would collapse to conform 
to the distorted shape.  This was termed passive atelectasis 
(collapse).  The examiner stated that the emphysema noted on 
chest X-ray examination was a compensatory emphysema 
resulting from the pull produced from the fibrotic areas on 
the remaining normal areas of the lung and was different from 
pulmonary emphysema.  The examiner stated that the 
restrictive pattern manifested as low FVC was most likely 
secondary to a deformed chest wall due to a thoracoplasty.  
There was no clinical evidence of cor pulmonale, right 
ventricular failure, respiratory failure or use of oxygen 
therapy.  

The report of a June 2003 VA examination and an addendum to 
the report are of record.  The veteran reported attacks of 
shortness of breath due to his asthma.  He was currently 
using inhalers.  On examination the chest was symmetrical 
with surgical scars.  There was a loss of volume of right 
lung due to surgery and pleural thickening.  

Pulmonary function testing showed a restrictive ventilatory 
defect due to removal of the lung parenchyma and the 
thoracoplasty which restricted lung expansion.  An 
obstructive ventilatory defect due to airway obstruction was 
noted.  FVC was 59 percent of predicted as was FEV-1.  The 
examiner expressed the opinion that asthma was not causally 
related to pulmonary tuberculosis or residuals of 
thoracoplasty.  The post bronchodilator FVC was 53 percent.  
FEV-1 was 61 percent.  The ratio of FEV-1 to FVC was 70 
percent.  




The record on appeal includes a large quantity of private 
medical evidence dated throughout the period covered by the 
veteran's claim for increase, including records from RO, MD, 
FF, MD, OB, MD, the Faller Memorial Hospital, the Lucena 
General Hospital and the Veterans Memorial Hospital.  The 
records pertain primarily to disorders not at issue in the 
present appeal.  The records contain reference to respiratory 
diagnoses other than pulmonary tuberculosis, including 
chronic bronchitis, bronchial asthma, and pneumonitis.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

In 1956 the veteran established service connection for 
residuals of tuberculosis which were rated as 60 percent 
disabling under the criteria then in effect, which provided 
for a graduated schedule of ratings following a determination 
of inactivity of tuberculosis, to be combined with ratings 
based on rib resection and collapse of the lung.  

In August 2003, the RO terminated the single 60 percent 
rating and assigned a separate 60 percent rating for the 
thoracoplasty residuals and a 30 percent rating for the 
respiratory residuals of tuberculosis under revised rating 
criteria that became effective on October 7, 1996.  Each 
rating must be separately considered.  


Entitlement to a rating higher than 60 percent for pulmonary 
tuberculosis with 
right upper lung volume loss, secondary to previous 
thoracotomy, inactive, Class IV, before and after June 16, 
2003.  

The pulmonary residuals of pulmonary tuberculosis have been 
rated since June 2003 under the post October 1996 criteria.  
When a change occurs in an applicable statute or regulation 
(in this case, the rating criteria) after a claim has been 
filed but before a final decision has been rendered, the 
Board must apply the version which is more favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
before the effective date of the new law, only the old 
version may be applied.  VAOPGCPREC 3-00.  

The Board finds that the post-October 7, 1996, criteria are 
more advantageous to the veteran than the previous criteria 
for the period since October 7, 1996.  Under the graduated 
schedule established in accordance with the older (pre-August 
1968) code under which the veteran was rated before June 
2003, no rating higher than 20 percent was assignable for 
inactive pulmonary tuberculosis following moderately advanced 
disease, and ratings assigned under those criteria were not 
combinable with ratings for other respiratory disabilities.  
Under the post-October 7, 1996, criteria, the veteran is 
potentially entitled to increased ratings based on 
interstitial or restrictive lung disease.  He is not entitled 
to consideration for an increased rating under the code for 
chronic bronchitis since obstructive lung disease, though 
present, is not the primary residual of pulmonary 
tuberculosis.  

The record shows that the veteran has both obstructive and 
restrictive lung disease as a result of both pulmonary 
tuberculosis and nonservice-connected respiratory disease 
diagnosed as emphysema, chronic bronchitis, bronchial asthma 
and pneumonitis.  It is restrictive lung disease that 
predominates.  The spirometry findings reported at the 
June 2003 VA examination include a FVC rating of 59 percent 
before use of bronchodilators and 53 percent after use of 
bronchodilators.  

The June 2003 readings translate to a rating of 60 percent 
under the general formula for rating interstitial lung 
disease.  Although the impairment on spirometry is due in 
some part to nonservice-connected disease, that portion 
cannot be quantified.  Where it is not possible to separate 
the effects of nonservice-connected disorders from those of 
service-connected disorders, reasonable doubt must be 
resolved in the veteran's favor, and the manifestations must 
be attributed to the service-connected disability.  See 
Mittleider v. West 11 Vet. App. 181, 182 (1992).  (The Board 
is precluded from differentiating between symptomatology due 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)  

Consequently, a 60 percent rating for inactive pulmonary 
tuberculosis is assignable for the period since June 16, 
2003, under the criteria for interstitial lung disease, Codes 
6825 to 6833.  The impairment resulting from lung volume loss 
is not separately ratable and must be included within this 
rating.  The pulmonary function tests results required for a 
rating higher than 60 percent are not present.  

During the period between October 7, 1996, and June 2003, the 
veteran underwent several VA examinations.  The earliest 
spirometry findings in the record date from March 1998, when 
VA pulmonary function testing was reported as normal.  
However, on subsequent spirometry testing performed in 
November 1999, the FVC score was 60 percent of predicted.  
The October 1996 criteria are based on findings obtained on 
pulmonary function studies, including spirometry.  Under the 
revised criteria for rating interstitial lung disease, an FVC 
of 50 to 64 percent of predicted warrants a 60 percent 
rating.  Consequently, the Board finds that a 60 percent 
rating is warranted from November 16, 1999, the date of the 
testing.  The Board therefore assigns a separate 60 percent 
rating from that date.  

The October 7, 1996, rating criteria were not made 
retroactive and therefore do not apply to the period between 
the veteran's 1994 claim and the effective date of the 
revised criteria.  When the veteran filed his February 1994 
claim, a 60 percent rating consisting of a graduated rating 
assigned in 1956 combined with ratings for rib removal or 
resection and partial lung collapse was in effect.  For 
reasons discussed above, no rating is assignable under the 
pre-August 1968 criteria.  

However, based on the 1994 claim, the veteran is entitled to 
consideration for a separate rating under the post-August 
1968 rating criteria based on residual disability.  Under the 
pre-October 1996 criteria, an increased rating for 
tuberculosis was potentially assignable on the basis of 
residuals of the disorder.  Pulmonary residuals of 
tuberculosis warranting a 10 percent rating required definite 
symptoms with pulmonary fibrosis and moderate dyspnea on 
exertion.  A 30 percent rating required moderate disability 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  

The record shows that the veteran was examined by VA on 
several occasions after 1994, on which occasions he 
complained of shortness of breath and hemoptysis.  Hemoptysis 
was also reported by private physicians.  Fibrosis was 
reported on X-rays.  On the basis of these findings the Board 
believes that residuals of pulmonary tuberculosis may be 
deemed to have been definitely symptomatic such as to warrant 
a 10 percent rating under Code 6731.  A separate 10 percent 
rating is therefore assigned for the period before October 7, 
1996.  However, the requirements for a 30 percent rating 
during that period clearly were not satisfied, given that the 
record does not contain reports of pulmonary function studies 
confirming moderate dyspnea on slight exertion.  


Entitlement to a rating higher than 60 percent before and 
after 
June 16, 2003, for thoracoplasty with rib resection.

As formulated by the RO, the revised 60 percent rating for 
thoracoplasty residuals is based on a 40 percent rating for 
rib removal or resection under Code 5297 in combination with 
a 30 percent rating for partial collapse of the right lung 
under Code 6813.  Unlike Code 5297, Code 6813 was eliminated 
from the rating schedule by the 1996 revision of the rating 
criteria.  The implicit reasoning behind the RO's retention 
of a rating under Code 6813 is that a rating under that code 
is a protected rating under 38 U.S.C.A. § 1159 by virtue of 
having been in effect for more than 20 years.  

On review of the record, the Board finds that there is no 
basis for an increased rating under either of these codes.  A 
40 percent rating under Code 5297 for rib resection or 
removal is applicable where six ribs were resected or 
removed.  In the absence of removal or resection of more than 
six ribs, the next higher rating of 50 percent under that 
code cannot be assigned.  The 30 percent rating under 6813 
for partial collapse of the lung may be continued as 
protected but may not be increased.  In any event, the total 
collapse required for the next higher rating of 50 percent 
under that code is not shown.  

However, since the ratings for the respiratory residuals of 
pulmonary tuberculosis have been revised herein for the 
entire period covered by the February 1994 claim for 
increase, the Board finds that the separate 60 percent rating 
for the thoracotomy residuals assigned from June 2003 should 
also remain in effect for the entire period of the claim.  

The rib resection residuals and collapsed lung ratings rated 
in combination in 60 percent will continue to be separately 
rated at that level from November 16, 1999.  


Summary

In summary, the Board finds that a rating of 60 percent but 
no higher is warranted for pulmonary tuberculosis with right 
upper lung volume loss, secondary to previous thoracotomy, 
inactive, Class IV, during the period since November 16, 
1999, under the revised October 7, 1996, rating criteria, and 
that a separate 10 percent rating, but no higher, is 
assignable for the period before November 16, 1999, under the 
pre-October 7, 1996 criteria.  

The Board further finds that as a result of these revisions 
of the rating for pulmonary residuals of tuberculosis, the 
separate 60 percent rating for thoracoplasty residuals under 
the formulation established by the RO should be assigned 
throughout the period covered by the present claim for 
increase.  


ORDER

Entitlement to a separate rating of 60 percent for pulmonary 
tuberculosis with right upper lung volume loss secondary to 
thoracoplasty, inactive, Class IV, since November 16, 1999, 
is granted subject to the criteria governing the payment of 
monetary awards.

Entitlement to a separate rating of 10 percent for pulmonary 
tuberculosis with right upper lung volume loss secondary to 
thoracoplasty, inactive, Class IV, before November 16, 1999, 
is granted subject to the criteria governing the payment of 
monetary awards.  

Entitlement to a separate rating of 60 percent before June 
16, 2003, for thoracoplasty with resection of six right ribs 
resulting in deformity of the rib cage is granted, subject to 
the criteria governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



